Citation Nr: 1734103	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of multiple compound brain concussion with residual memory loss and headaches, claimed as a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1958 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Board hearing was held in May 2017, where the Veteran testified as to the issue of service connection for residuals of traumatic brain injury; a transcript of which is of record. 

The Board also notes that additional evidence was associated with the record after the issuance of the February 2017 supplemental statement of the case (SSOC).  As the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of new evidence, the evidence is properly before the Board for consideration.  See 38 C.F.R. § 20.1304(c). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has residuals of a traumatic brain injury.

2.  The Veteran has experienced chronic headaches, severe migraines, left temporal swelling, chronic facial pain, memory loss, and swelling of the left eye related to residuals of his traumatic brain injury since he served on active duty in 1960.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of a traumatic brain injury with residuals of memory loss and headaches have been met.  38 U.S.C.A. §1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §1110, 1131; 38 C.F.R. §3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. §3.303(a). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §1101(3), 1112(a)(1), 1113; 38 C.F.R. §3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Analysis

In the present case, the Veteran has residuals of traumatic brain injury with residual memory loss and headaches.  

The Veteran contends he suffered a traumatic brain injury when he was thrown from a vehicle that was involved in an accident while on active duty.  He contends that he has experienced residual symptoms such as chronic headaches, migraines, and swelling of his left temporal lobe since his concussion in 1960.

No abnormalities of the head or neurological system were noted at service entrance.  An August 1960 service treatment record documents the Veteran was hospitalized for a four week period due to a concussion resulting from an automobile accident.  The service treatment record indicates he suffered from a fracture of the skull and tenderness over the left scalp area.  See August 1960 Service Treatment Record.  He has suffered from headaches since his injury.  Id.  Upon his separation from service, he indicated suffering from dizziness or fainting spells.  See May 1963 VA Separation Examination Report.

The earliest post-service treatment record available demonstrates the Veteran has sought treatment for recurrent headaches since June 2006, and has complained of daily headaches lasting hours, severe migraines occurring monthly, swelling and tenderness of the left temporal area, dizziness, and memory loss or confusion.  See VA Treatment Records dated June 2006 through May 2017.

Subsequent VA examiners provide medical opinions that do not, on a surface reading, support a causal nexus between the Veteran's current disability and service, essentially considering it likely that any residuals of a traumatic brain injury would have healed many years prior.  Further, in regard to memory loss, it was considered significant that it was more consistent with age-related dementia.  See February 2010 VA Examination Report; February 2016 VA Examination Report; February 2017 VA Medical Opinion.  A June 2014 VA treatment record notes the Veteran's headaches are consistent with trigeminal autonomic neuralgia with some migraneous features, recurrent spells of confusion, and associated visual loss.  The February 2016 VA examiner provided a diagnosis of post-traumatic concussive headaches.  

At his May 2017 Board hearing, the Veteran testified that his headaches have occurred on a constant, daily basis since his in-service accident, with frequent swelling of his left temporal area.  He has also experienced instances of memory loss that began shortly after his accident, which he contends has progressively worsened.  See May 2017 Board Hearing Transcript, 5.  With respect to the negative medical opinion associating his memory loss with age-related dementia (see February 2010 VA Examination Report), the Veteran testified that he has never been diagnosed with dementia.  See Board Hearing Transcript, 8.

Although the Board is cognizant that there is evidence contraindicating entitlement to the benefits sought, the evidence is found to be at least in equipoise that the Veteran sustained an in-service traumatic brain injury and suffers from residual memory loss and recurrent headaches as a result.  Throughout the pendency of the appeal, the Veteran has maintained, and the evidence supports, he experiences chronic headaches, memory loss, migraines, and swelling of his left temporal lobe and eye.  The evidence, both medical and lay, supports a finding that his current diagnosis of chronic headaches is causally related to his in-service traumatic brain injury.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for residuals of traumatic brain injury with residual memory loss and headaches, pursuant to the continuity of symptomatology provisions of 38 C.F.R. §3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for residuals of a traumatic brain injury with residuals of memory loss and headaches is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


